Citation Nr: 1439267	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-47 772	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for dermatophytosis of feet.

3.  Entitlement to service connection for a skin disorder (described as a rash "all over", on the back, chest, arms and scalp).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

Because they require further development before being decided on appeal, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, these claims, this further development of these claims is essential to their fair disposition.

The Veteran last underwent a relevant VA examination concerning his service-connected bilateral hearing loss disability and dermatophytosis of the feet in July 2007, so some 6 years ago.  In his May 2008 Notice of Disagreement (NOD) and during his June 2014 videoconference hearing before the Board, he indicated these disabilities had worsened considerably, including since that prior examination.  So to afford proper consideration of these claims, and given the amount of time since that examination and suggestion of his worsening conditions, reexamination is needed reassessing the severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

With regards to his claim of entitlement to service connection for a skin condition, during his July 2007 VA examination the Veteran reported that he had had this disorder intermittently for over 25 years (presumably meaning since his service) and within the past year had been treated with Lamisil for six or more weeks.  The examiner diagnosed recurrent tinea corporis, albeit asymptomatic, but in any event failed to provide a medical nexus opinion regarding its etiology - especially in terms of its purported relationship with the Veteran's military service.  During his hearing the Veteran alleged that he had had this disorder since he was stationed in Okinawa, Japan, and that, although topical creams had been prescribed for it, they simply had not worked.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate - else, notify the Veteran why an adequate examination or opinion cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Consequently, the Board finds that the Veteran should be afforded another VA compensation examination for this necessary medical comment concerning the etiology of his recurrent tinea corporis.

Further, VA medical treatment records indicate the Veteran has received treatment for progressive dermatosis by a local dermatologist, Dr. Newton.  These records should be obtained and associated with the claims file as well as any outstanding VA medical treatment records.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Try and obtain and associate with the claims file the Veteran's private treatment records from Dr. Newton and those concerning the Veteran's VA treatment in McAllen, Texas, including all dated from July 2012 to the present.  The amount of effort needed to be expended in trying to obtain these additional records depends on who has custody of them; if they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule another VA audiological evaluation to reassess the severity of the Veteran's hearing loss disability.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability and its effect on his daily activity and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

All necessary diagnostic testing and evaluation should be performed, including the required audiogram and Maryland CNC speech recognition test. 

3.  Also schedule the Veteran for a VA dermatological examination to both reassess the severity of the dermatophytosis affecting his feet and for a medical nexus opinion regarding the etiology of the recurrent tinea corporis that was additionally diagnosed at the conclusion of his prior VA examination in July 2007.  This additional medical evaluation preferably should be performed during a time when these conditions are in an active state, that is, during a flare-up.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

When reassessing the severity of the dermatophytosis of the feet, the examiner must provide a thorough exposition of all symptoms and manifestations of this service-connected disability that is consistent with and addresses the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7813.  


With regards to the claim for service connection for a skin condition other than dermatophytosis - namely, for the recurrent tinea corporis that was additionally diagnosed at the conclusion of the prior July 2007 VA compensation examination (and which the Veteran has described as a rash "all over" his body, on his back, chest, arms and scalp) - the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to the Veteran's military service or dates back to his service that was from July 1977 to July 1981.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptomatology regarding his skin condition, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or in the many years since in determining whether any current disability may have originated during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a skin condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for these additional examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2013).

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

